Citation Nr: 1207996	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-31 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to June 14, 2010, and in excess of 70 percent from June 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from April 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for PTSD and assigned an initial disability rating of 70 percent, effective from August 16, 2007.  Due to the Veteran's place of residence, the RO in Albuquerque, New Mexico, completed all subsequent development.  

The Veteran did not request a hearing before the Board.  


FINDINGS OF FACT

  1.  For the entire initial rating period under appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships

2.  For the entire initial rating period under appeal, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period prior to June 14, 2010, the criteria for a higher initial rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2011).

2.  For the entire initial rating period under appeal, the criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in August 2007 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding disability ratings and effective dates required by Dingess.  

Because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD, no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
  
The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the VA treatment records to assist with the claim.  In September 2007 and June 2010, respectively, VA provided the Veteran with VA psychiatric examinations to determine the severity of the Veteran's PTSD.  The Board notes that the September 2007 VA psychiatric examiner did not have the claims file to review in writing the September 2007 VA psychiatric examination report.  Yet, as service connection for PTSD has been granted, the September 2007 VA examination report is useful to the Board only because of its findings and conclusions regarding the Veteran's PTSD symptomatology.  In writing the September 2007 VA psychiatric examination report, the September 2007 VA examiner relied on the Veteran's own report of his PTSD symptomatology.  

The Board finds that the Veteran is competent to report the symptoms and impairments associated with his PTSD.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  Furthermore, the Board has reviewed the evidence and finds the Veteran's accounts of his PTSD symptomatology throughout the initial rating period to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  

Therefore, as the VA examiner in September 2007 wrote the report on the basis of the Veteran's credible and competent lay accounts of his PTSD symptomatology, the September 2007 VA psychiatric examiner's failure to review the claims file does not render the September 2007 VA psychiatric examination report inadequate for rating purposes.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  

As the September 2007 and June 2010 VA medical examination reports were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's PTSD, the Board finds that the September 2007 and June 2010 VA psychiatric examination reports are adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the appeal under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all the lay and medical evidence in the claims folder.  As noted above, the Board finds that the Veteran is competent to report the symptoms and impairments associated with his PTSD.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  The Board has not discounted lay evidence regarding the severity of PTSD because it is lay evidence or because it was reported by the Veteran.  See Kowalski, 19 Vet. App. 171 (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).

The Board has considered all evidence of record as it bears on the question of a higher initial rating for PTSD.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent evaluation (rating) is warranted where the evidence shows occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where the evidence shows gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF from 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Higher Initial Rating for PTSD

The Veteran contends that his PTSD symptomatology warrants a higher initial rating than 30 percent for the period (stage) prior to June 14, 2010, and a higher rating than 70 percent for the period (stage) from June 14, 2010.  The Veteran believes that higher ratings are warranted for the entire initial rating period because his PTSD is manifested by symptoms such as depressed mood, nightmares, isolation, anger, sleep impairment, restricted range of affect, avoidance, exaggerated startle response, hypervigilance, and social difficulties.  In a January 2012 appellant's brief, the Veteran's representative reported that the Veteran wished to be considered for a 100 percent rating for PTSD.  

Having reviewed the evidence of record, the Board finds that, for the entire initial rating period under appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships, consistent with a 70 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The evidence shows that the Veteran's PTSD disorder has been manifested throughout the entire initial rating period by symptomatology involving near-continuous depression affecting the Veteran's ability to function independently, appropriately and effectively, and suicidal ideation for the vast majority of the initial rating period.  In the September 2007 VA psychiatric examination report, the Veteran reported experiencing some thoughts of suicide, to include one experience during which he took out a weapon and thought about how to use it.  The VA examiner diagnosed the Veteran as having a depressive disorder secondary to PTSD.  

Subsequent VA treatment records indicate further expressions of depression and suicidal ideation by the Veteran.  In a February 2008 VA preventive medicine note, the Veteran indicated experiencing thoughts of being better off dead or harming himself over several days during the previous two weeks.  After reviewing the Veteran's responses to a series of questions, the VA examiner diagnosed mild depression.  

Yet, in an April 2008 VA treatment record, the Veteran stated that he had experienced continual depression since Vietnam with recurrent thoughts about "what it would be like on the other side."  The Veteran stated that he always had a plan which included jumping off the side of the Grand Canyon.  Yet, the Veteran indicated that he had no intention of killing himself.

In an April 2009 VA preventive medicine note, the Veteran reported experiencing thoughts of being better off dead or harming himself nearly every day during the previous two weeks.  After reviewing the Veteran's responses to the same series of questions asked him in February 2008, the VA examiner diagnosed severe depression.  

In a June 2010 VA psychiatric examination report, the Veteran reported experiencing sad moods, crying spells, fatigue, loss of energy, difficulty concentrating, thoughts of guilt and pessimism, and loss of interest or pleasure.  The Veteran linked these symptoms to recent treatment for prostate cancer.  Moreover, the Veteran denied experiencing any suicidal ideation because of his concern for his daughter, but indicated that he called the VA suicide hotline recently just to talk to someone after accidentally taking too many sleeping pills.  The Veteran reported that the hotline was "busy" when he called.  Although the Veteran indicated in June 2010 that his depressive symptomatology was related to his cancer treatment, the Board notes that the Veteran has reported experiencing both depression and hopelessness during the entire initial rating period.  Moreover, the Veteran has expressed suicidal ideation for most of the initial rating period.  Even though the Veteran denied any current suicidal ideation in the most recent VA psychiatric examination report, the Veteran admitted calling the VA suicide hotline to talk to someone. 

In addition to depression, the Board notes that the Veteran's PTSD has been manifested by anger, impaired impulse control, and a tendency to isolate himself.  All of these symptoms have caused difficulty for the Veteran in adapting to stressful circumstances and made the Veteran unable to establish and maintain effective relationships, both before and during the initial rating period.  

In a November 2009 letter, the Veteran's ex-spouse recalled that, during their engagement, the Veteran once became so upset with her he punched a mirror, breaking his hand in the process.  She indicated that the Veteran was not able to maintain a job for very long and frequently changed employers.  She indicated that the Veteran attributed some of these job changes to his distrust of employers and co-workers.  The Veteran reported feeling used and exploited by his business colleagues and made his feelings known in several "uncomfortable confrontations" with them.  The Veteran's ex-spouse noted that some of the business colleagues confronted by the Veteran were very dear friends at the time.  She indicated that the Veteran reacted towards these people as he felt that they had rejected him, even though they provided him with what she believed to be good, positive support.  She wrote that the Veteran had isolated himself completely from those friendships as well as his sisters and his brothers.  She indicated that the Veteran still spoke of feeling deep anger towards those individuals.  She also indicated that, prior to their marriage, the Veteran told her that he wished to live in an isolated area, specifically the mountains.  As the ex-spouse was the breadwinner of the family prior to their separation, she refused to live with him in that locale.  Although the Veteran never physically abused her, the Veteran's ex-spouse indicated that he would make her sit on the couch and yell at her, telling her that she was either with him or against him.  She recalled that he did grab her once, causing her to fall, and then held her to the floor in a rage.  She stated that she and the Veteran had tried marriage counselling, but ended it after the Veteran concluded that the counsellor was on his wife's "side."  

In many records included in the claims file, the Veteran reported that he felt closest to his daughter.  Yet, in the November 2009 letter, the Veteran's ex-spouse indicated that the Veteran recently had gotten into an unjustified verbal altercation with his daughter.  The ex-spouse indicated that the Veteran's daughter had done some undefined service for the Veteran that was in the Veteran's best interests even though she did it in manner other than the Veteran requested.  After learning of what his daughter had done, the ex-spouse stated that the Veteran became enraged and called his daughter even though she was in the middle of teaching a class.  During the conversation, the Veteran made rude and somewhat threatening comments to her.  When the Veteran got off the phone, he told his ex-spouse that his intent had been to make his daughter feel as miserable as he could.  After his ex-spouse told him to calm down, the Veteran told her that it was best for him to leave before he could hurt something or somebody.  

In a September 2007 VA psychiatric examination report, the VA examiner noted that the Veteran appeared extremely guarded and angry during the initial portion of the interview.  The VA examiner reported that the Veteran expressed distrust of VA as he believed that VA had not assisted him with his claim.

Subsequently, in an April 2008 VA treatment record, the VA examiner indicated that the Veteran spent most of his session talking about an examiner at the Vet Center who did not appear for scheduled sessions with the Veteran.  The Veteran indicated that he felt betrayed by the Vet Center examiner.  Having interviewed the Veteran, the VA examiner stated that the Veteran's perception on life appeared skewed.  The VA examiner indicated that the Veteran was very self-centered in his perception of life and was extraordinarily sensitive to feelings of abandonment and betrayal.  The VA examiner noted that the Veteran had closed off his feelings and was very well-defended and rigid emotionally.  The VA examiner wrote that the Veteran appeared to be more invested in being angry and sick than happy and well.  

In a June 2010 VA medical examination report, the Veteran reported a lack of interest in social activities, as he felt detached and estranged from others.  The VA examiner noted that, prior to retirement, the Veteran was self-employed in the tile and cabinetry business as he did not want to work with others.  The VA examiner reported that the Veteran experienced markedly diminished interest in participation in significant activities, feelings of detachment or estrangement from others, and an inability to have loving feelings.  

Considering this evidence, the Board finds that, prior to and for the entire initial rating period under appeal, the Veteran's PTSD has been manifested by anger, impaired impulse control, and a tendency to isolate himself which have caused difficulty for the Veteran in adapting to stressful circumstances and made the Veteran unable to establish and maintain effective relationships, both before and during the initial rating period.  

Throughout the initial rating period under appeal, the Veteran has reported obsessional rituals which interfere with routine activities.  In an August 2008 VA treatment record and a June 2010 VA psychiatric examination report, the Veteran reported patrolling the perimeter of his property each night to watch for intruders.  The Veteran indicated that this activity interfered with his sleep.

As indicated above, the Veteran's service-connected PTSD was initially rated as 30 percent disabling for the period prior to June 14, 2010.  Yet, the November 2009 letter written by the Veteran's ex-spouse contains credible evidence indicating that the Veteran's PTSD symptomatology has more nearly approximated the criteria for a 70 percent rating under Diagnostic Code 9411, not only during the initial rating period, but for many years prior to the filing of the claim.  Moreover, the Board notes that various VA examiners have consistently indicated that the Veteran's psychological profile warranted a GAF score of 45, indicating severe symptoms, since April 2008.  

Reviewing the GAF scores, the Board notes that the September 2007 VA psychiatric examiner assigned a GAF score of 55 for the Veteran's psychological profile.  Subsequently, in an April 2008 VA treatment record, a VA examiner assigned a GAF score of 45.  In all subsequent documents, VA examiners have consistently assigned a GAF score of 45.  As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  A GAF from 51 to 60 is defined as moderate symptoms OR moderate difficulty in social, occupational, or school functioning.  A GAF from 41 to 50 is defined as serious symptoms OR any serious impairment in social, occupational, or school functioning.  

Moreover, the Board notes that the September 2007 VA psychiatric examiner assigned a GAF score of 55, the only examiner to do so during the initial rating period.  Yet, the September 2007 VA psychiatric examiner reported that he was unable to perform any psychometric testing as he and the Veteran were somewhat pressed for time the date of the interview.  As the subsequent VA examiners who consistently assigned a GAF of 45 did not note being rushed in performing their examinations, the Board finds that their GAF scores are more probative in this matter.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board notes that the GAF score of 45 is in keeping with the criteria for a 70 percent rating.  

The record of evidence indicates the Veteran's PTSD was manifested by severe obsessional rituals, depression, suicidal ideation, irrational impulses, and an inability to maintain a job other than self-employment due to problems with others.  Considering the Veteran's symptomatology and the GAF score of 45, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptomatology more nearly approximates that required for a 70 percent rating for PTSD under Diagnostic Code 9411for the entire period of initial rating appeal, including the period prior to June 14, 2010.  38 C.F.R. §§ 4.3, 4.7.  

The Board further finds that the weight of the evidence demonstrates that the criteria for an initial rating in excess of 70 percent for the Veteran's service-connected PTSD have not been met for the entire initial rating period under appeal.  Specifically, for the entire initial rating period under appeal, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating approximating gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, as required for a next higher 100 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

In reviewing the criteria for the next higher 100 percent rating, the Board notes that the Veteran has experienced delusions or hallucinations that are not persistent.  He did not mention or report delusions or hallucinations in various examinations or during treatment from 2007 to 2010.  In a June 2010 VA psychiatric examination report, the Veteran reported watching shadows.  He stated that he would think that the shadows were people and could see a person watching him.  He indicated that he would stare at the shadows until he knew if one was real or not.  Moreover, the Veteran reported auditory hallucinations involving a man's voice, although the Veteran could not understand what the man was saying.  The onset and frequency of such symptoms was not indicated.  Such symptoms were not reported or complained of during VA treatment in the months preceding the compensation examination, including in May 2010.  Neither the Veteran nor the Veteran's representative, in listing the Veteran's symptoms, subsequently mentioned that the Veteran suffered from delusions or hallucinations, including persistent ones.

Yet, the Board finds that the Veteran's PTSD overall symptomatology does not more nearly approximate gross impairment in thought processes or communication.  In an April 2008 VA treatment record, a VA examiner found that the Veteran's thought process was tangential, vague, and circumstantial.  The Veteran reportedly would not give answers directly, but would instead speak in analogies of war or approaches to combat.   Even though the April 2008 VA examiner found the Veteran's answers to his questions to be tangential, vague, and circumstantial, the Board notes that the Veteran was able to answer the questions after a fashion.  The 
Board notes that such symptomatology is not equivalent to gross impairment in thought processes or communication.  Subsequent VA treatment records contained no report of impairment of thought or communication.  

Although the evidence indicates that the Veteran has experienced memory loss, the evidence does not show memory loss for names of close relatives, the own occupation, or own name.  Although the Veteran has been shown to take inappropriate action in times of irritation, the evidence indicates that the Veteran normally conducts himself in a manner which is amenable to society at large; therefore, the Veteran does not display grossly inappropriate behavior.  The Board also notes that the evidence does not indicate that the Veteran is a persistent danger to himself and others.  Although the Veteran speaks of suicidal ideation, he insists that he will not actually commit suicide and has made no actual attempts.  In addition, although the Veteran's ex-spouse indicates that he once held her against the ground, she indicated that otherwise he was never physically violent with her.  Instead, the Veteran is noted to verbally abuse others during periods of rage.  In addition, the evidence does not indicate an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The Board notes that the Veteran underwent treatment for prostate cancer and was still able to perform activities of daily living, mostly without the assistance of others.   From this record of evidence, the Board finds that the Veteran's symptomatology does not more approximately meet the criteria for the next higher 100 percent rating for PTSD under Diagnostic Code 9411 for any period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for PTSD.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Regarding the Veteran's service-connected PTSD, turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

The GAF scores in the DSM-IV are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's PTSD symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that in this case the Veteran is in receipt of special monthly compensation based on both a 100 percent schedular disability rating for prostate cancer residuals and will have a 70 percent schedular disability rating for PTSD from August 2007.  As the Veteran is in receipt of a total schedular disability rating, an issue of extraschedular rating based on individual unemployability is not raised. 


ORDER

For the initial rating period prior to June 14, 2010, a 70 percent rating for PTSD is granted; for the entire initial rating period, a rating in excess of 70 percent is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


